FILED
                            NOT FOR PUBLICATION                            MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50611

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00796-ABC

  v.
                                                 MEMORANDUM*
RICHARD V. NGUYEN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                             Submitted May 13, 2014 **

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Richard V. Nguyen appeals from the revocation of supervised release and

12-month sentence imposed upon revocation. Pursuant to Anders v. California,

386 U.S. 738 (1967), Nguyen’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
provided Nguyen the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 13-50611